IN THE SUPREME COURT OF THE STATE OF DELAWARE

ANEL HUBBARD,                           §
                                        §
       Defendant Below,                 §   No. 358, 2018
       Appellant,                       §
                                        §   Court Below—Superior Court
       v.                               §   of the State of Delaware
                                        §
STATE OF DELAWARE,                      §   Cr. ID No. 090201444 (N)
                                        §
       Plaintiff Below,                 §
       Appellee.                        §

                           Submitted: August 17, 2018
                           Decided: September 4, 2018

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                    ORDER

      After careful consideration of the appellant’s opening brief, the appellee’s

motion to affirm, and the record below, we conclude that the judgment below should

be affirmed on the basis of the Superior Court’s well-reasoned order, dated June 22,

2018, summarily dismissing the appellant’s second motion for postconviction relief.

The Superior Court did not err in concluding that the motion was procedurally barred

and did not satisfy the pleading requirements of Superior Court Criminal Rule

61(d)(2).
     NOW, THEREFORE, IT IS ORDERED that motion to affirm is GRANTED

and the judgment of the Superior Court is AFFIRMED.

                                   BY THE COURT:

                                   /s/ Karen L. Valihura
                                   Justice




                                     2